Hines, J.
The bill of exceptions in this case was certified on May 6, 1930. It was filed in the office oí the clerk oí the court below on May 9, 1930. If the record had been prepared and forwarded to this court within the time required by law, it would have reached this court in ample time to be heard at its March term, 1930. The docket of the court for this term was closed on July 2, 1930. The record in the case did not reach this court until July 11, 1930. In these circumstances this court is without jurisdiction to entertain the bill of exceptions, and the same is dismissed. Atlantic Coast Line Railroad Co. v. Georgia Sweet Potato Growers Asso., 171 Ga. 30 (154 S. E. 698); Dixie Realty Finance Co. v. Morgan, 171 Ga. 348 (155 S. E. 469).

Writ of error dismissed.


All the Justices concur.